EXHIBIT 21 AFFYMETRIX, INC. LIST OF SUBSIDIARIES Affymetrix, UK Ltd, wholly-owned subsidiary incorporated in the United Kingdom and doing business under such name. Affymetrix France S.A.S., wholly-owned subsidiary incorporated in France and doing business under such name. Affymetrix GmbH, wholly-owned subsidiary incorporated in Germany and doing business under such name. Affymetrix Japan K.K., a wholly-owned subsidiary incorporated in Japan and doing business under such name. Affymetrix Pte Ltd, wholly-owned subsidiary incorporated in Singapore and doing business under such name. Affymetrix Italia, SRL, wholly-owned subsidiary incorporated in Italy and doing business under such name. Affymetrix Biotech Shanghai Ltd., incorporated in China and doing business under such name. Anatrace, Inc., wholly-owned subsidiary incorporated in Ohio and doing business under such name. Panomics, L.L.C., wholly-owned subsidiary incorporated in California and doing business under such name. Panomics SRL, wholly-owned subsidiary incorporated in Italy and doing business under such name. USB Corporation, wholly-owned subsidiary incorporated in Ohio and doing business under such name. USB Europe, GmbH, wholly-owned subsidiary incorporated in Germany and doing business under such name. Affymetrix Biotech Ltda., wholly-owned subsidiary incorporated in Brazil and doing business under such name. Excalibur Acquisition Subsidiary, Inc., a wholly-owned subsidiary incorporated in Delaware and doing business under such name.
